STATE OF MICHIGAN

                           COURT OF APPEALS



LORI L. MALE,                                                      UNPUBLISHED
                                                                   January 19, 2016
               Plaintiff/Counter Defendant-
               Appellee,

v                                                                  No. 324000
                                                                   Alpena Circuit Court
KEVIN JAMES RUSSELL,                                               LC No. 13-005423-CH

               Defendant/Counter Plaintiff-
               Appellant.


Before: RONAYNE KRAUSE, P.J., and GADOLA and O’BRIEN, JJ.

PER CURIAM.

       Defendant appeals the opinion and order of the circuit court that established a
constructive trust over two parcels of real property ostensibly held by plaintiff and defendant.
We affirm.

        Plaintiff purchased the two properties in issue. A trailer sits on one parcel and a cabin
sits on the other. Plaintiff met defendant when defendant was completing some repairs for her
family. He also worked for plaintiff in repairing her trailer. At one point, the parties began a
romantic relationship and moved into the trailer together. Plaintiff testified below that she paid
defendant for all his construction work. Defendant maintained that the parties entered an
agreement granting defendant an interest in both properties in consideration for unpaid work he
performed. Plaintiff acknowledged that she transferred the properties by quitclaim deed from her
name into both parties’ names, but stated this was only to allow defendant to transfer the
property to her nieces in the event she predeceased defendant. Plaintiff and defendant no longer
are involved in a relationship.

        After conducting a bench trial, the court found plaintiff’s testimony credible and found
that a constructive trust existed between the parties as to the real estate. Defendant claims an
appeal and argues that the trial court did not have sufficient factual basis for this finding. We
review the equitable decisions of lower courts de novo, but will overturn any underlying factual
findings only upon a finding of clear error. In re Filibeck Estate, 305 Mich. App. 550, 553; 853
NW2d 448 (2014). “A finding is clearly erroneous when, although there is evidence to support
it, the reviewing court on the entire record is left with a definite and firm conviction that a



                                               -1-
mistake has been committed.” Christiansen v Gerrish Twp, 239 Mich. App. 380, 387; 608 NW2d
83 (2000) (quotation omitted).

         An action for partition of land is equitable in nature, MCL 600.3301, and “a constructive
trust is an equitable remedy,” In re Filibeck Estate, 305 Mich. App. at 552. Constructive trusts
arise by operation of law. Kent v Klein, 352 Mich. 652, 656; 91 NW2d 11 (1958). Constructive
trusts may be imposed to prevent unjust enrichment. In re Filibeck Estate, 305 Mich. App. at 553.
“‘When property has been acquired in such circumstances that the holder of the legal title may
not, in good conscience, retain the beneficial interest, equity converts him into a trustee.’” Kent,
352 Mich. at 656, quoting Beatty v Guggenheim Exploration Co, 225 NY 380, 386; 122 N.E. 378
(1919) (CARDOZO, J.). Contrary to defendant’s assertion, fraud or deceit are not necessary to
impose a constructive trust where the property is unconscionably withheld. Id. at 657.

         Plaintiff testified that defendant restricted her access to both properties. Defendant
admitted restricting plaintiff’s access to the trailer property. Plaintiff clearly testified that she
effected the transfer of property with the understanding that defendant would pass the property to
her nieces if she predeceased him. She further testified that she believed the situation was
temporary and was not aware that it could not be changed. The trial court accepted her
testimony on these points and rejected defendant’s testimony that the property was transferred as
compensation for work he completed. Defendant challenges the sufficiency of this evidence, but
it is not for this Court to judge the credibility of the witnesses. Brandt v Brandt, 250 Mich. App.
68, 74; 645 NW2d 327 (2002). Plaintiff’s testimony supports the imposition of a constructive
trust.

       Although defendant attempts to raise a laches defense, he does not cite any law
supporting his argument. Nor has he shown how the doctrine of laches applies in this
circumstance, how or why plaintiff delayed in bringing her claims, or how he has been
prejudiced by any such delay. Defendant may not merely announce his position and leave it to
this Court to discover and rationalize the basis for his claims. Mudge v Macomb Co, 458 Mich.
87, 105; 580 NW2d 845 (1998).

       Plaintiff’s testimony clearly showed that she believed that placing defendant’s name on
the deeds was to be temporary and for the benefit of her nieces. Therefore, any interest
defendant had in the land was as a mere trustee for plaintiff’s nieces. Kent, 352 Mich. at 656. He
had neither independent right of possession nor any claim on rent generated by the properties.

       Affirmed.

                                                              /s/ Amy Ronayne Krause
                                                              /s/ Michael F. Gadola
                                                              /s/ Colleen A. O'Brien




                                                -2-